Citation Nr: 1755672	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  11-18 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the U.S. Air Force from August 1968 to August 1972.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In October 2012, the Veteran testified at a videoconference Board hearing.  A transcript of the testimony has been associated with the claims file.  In August 2014 the Board remanded the appeal for additional development.

In December 2016, the Board denied TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2017, order, the Court granted a Joint Motion for Partial Remand (JMR) vacating that decision and remanding it to the Board for another decision, taking into consideration the matters raised in the JMR.


FINDING OF FACT

The Veteran's service-connected disabilities meet the percentage requirements for the award of a TDIU, and the evidence of record is in relative equipoise as to whether he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the Board's grant of a TDIU herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

Law and Analysis

The Veteran contends that his service-connected disabilities render him unemployable and that he is therefore entitled to a TDIU.  The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran is presently service-connected for a mood disorder with depressive features associated with prostate cancer, rated as 50 percent disabling; prostate cancer, which is rated as 40 percent disabling; acne vulgaris which is rated as 30 percent disabling; and erectile dysfunction associated with prostate cancer, rated as noncompensably disabling.  His current combined rating for these service-connected disabilities is 80 percent.  38 C.F.R. §§ 4.16 (a), 4.25.  Accordingly, the Veteran meets the schedular percentage requirements for eligibility for TDIU.  

For the Veteran to prevail in a claim for TDIU, the evidence must show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

On his application for a TDIU, the Veteran indicated he was last employed in November 2004 in a warehouse.  He indicated that he could no longer work due to his service-connected prostate cancer and acne vulgaris.  He stated that he was laid off from his last job and when he attempted to return they would not rehire him because of his prostate cancer diagnosis.  He had previously been employed full time as a pipefitter, lab worker, casino worker, and working in shipping and receiving at a warehouse.  He reported having completed one year of college and that he received certification in fork lift operation.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated in October 2009 and VA Examination Reports dated in September 2014.

A June 2008 Social Security Disability transmittal sheet notes that the Veteran was disabled primarily due to non-service connected osteoarthritis of the knee and ankle.  

A January 2010 VA examination reported showed that the examiner, after conducting a physical evaluation of the Veteran, diagnosed him with a number of disorders, the majority of which were not service connected.  These disorders include hypertension, benign colon polyps, esophageal reflux, rosacea, seborrheic keratosis, spinal stenosis within the cervical region, unspecified idiopathic peripheral neuropathy, osteoarthritis, colitis, and compression neuropathy of the arm.  Based on his evaluation of the Veteran, the examiner determined that these conditions would have a mild impact on his occupational activities. 

A January 2010 VA examination report concerning the Veteran's prostate cancer residuals showed that he reported a great deal of urinary frequency and was noted to experience nocturnal once or twice a night.  The VA examiner noted that the Veteran experienced a number of urinary symptoms to include urgency, dribbling and hematuria.  Based on his discussion with Veteran, as the clinical evaluation, the examiner diagnosed adenocarcinoma of the prostate, status-post hormone ablation and radiation and brachytherapy, with no evidence of recurrence.  With respect to how these disorders affect his employability, the examiner noted that the Veteran's prostate cancer residuals would not prevent him from performing any type of labor, as long as he had reasonable access to a restroom.  With respect to the skin condition, the examiner noted that the Veteran should avoid spending long periods of time in direct sunlight while his skin was unprotected, but that it was currently well-controlled and would not prevent him from performing any type of labor.  

At the January 2010 VA psychiatric examination, the Veteran provided his occupational history.  It was noted that he had not worked since 2004, and explained that he last worked as a foreman at a warehouse for a period of six months before he was laid off.  Based on the discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with mood disorder with depressive features due to service-connected disabilities, and posttraumatic stress disorder (PTSD), and assigned him a Global Assessment of Functioning (GAF) score of 55.  According to the examiner, the Veteran could still work as long as he was not required to work with more than one person and had a boss who was sympathetic to his psychiatric diagnoses.  The examiner further noted that any form of employment obtained by the Veteran should be very specific and that the Veteran should be given certain tasks to complete at a rate at which he can complete them. 

A May 2011 VA examination reported shows that the Veteran had been unemployed (but not retired) for the past five to ten years due to multiple physical and psychiatric issues.  The examiner concluded after examination of the Veteran to include his skin and erectile dysfunction disorders, that it was unlikely that either of these disorders would affect or cause any functional impairment that would interfere with any type of work, either laborious or sedentary.  The examiner did note that while the Veteran's prostate condition had a minimal effect on his ability to perform any type of work, given that he needed to be near a bathroom at all times as a result of his urinary frequency, it had no other effect on his functional abilities, nor did it cause any functional impairment. 

A May 2011 VA psychiatric examination showed that the Veteran exhibited occasional decrease in his work efficiency as well as intermittent periods of significant stress wherein he is unable to perform various occupational tasks.  However, based on the examiner's observations, the Veteran exhibited satisfactory functioning in routine behavior, self-care, and normal conversation.  The examiner remarked that strictly from a psychiatric perspective, although the Veteran has the requisite ability to focus and concentrate to complete the part-time work of a skilled or unskilled nature, it would have to be a low-pressure type job, with limited time and productivity constraints.  The examiner also noted that in order for the Veteran to perform his occupational activities, he would need an employer that was sympathetic to his work.  It was further noted that the Veteran worked best alone or with one other person, and could only have limited interaction with the public. 

During the October 2012 hearing, the Veteran testified that he had only worked in factories and warehouses since his separation from service, and was therefore only skilled in this type of work.  The Veteran also testified that his depressive disorder prevents him from maintaining gainful employment because he does not like being around people.  The Veteran described himself as a recluse and stated that he does not have any friends because he prefers to be by himself.  He further added that driving to multiple locations leaves him feeling confused and lost at times. According to the Veteran, he was laid off from his last job, and despite numerous attempts, he has not been able to secure another form of employment.  The Veteran attributes his difficulty in finding employment to his age and the fact that he is and/or had been receiving treatment for cancer.  The Veteran further stated that his skin condition had recently spread to his eyes making them even more susceptible to the light. 

The Veteran was afforded additional VA examinations in 2014 during which his service-connected mood disorder, prostate cancer residuals, and acne vulgaris were evaluated individually as to their impact on his employability.  It was noted that the Veteran had been helping his spouse with an embroidery business by setting up for weekend shows and helping with packing/taking packages to post office.  His educational history was noted as a graduate of high school and one semester of junior college.  The Veteran then completed a pipefitting apprenticeship.  

With regards to the service connected prostate cancer, the examiner noted the Veteran was nine years post-treatment with non-detectable PSAs, which were favorable for cancer-free status.  Urinary frequency was the only residual effect of the Veteran's prostate cancer that would impact employability as it would require him to be near a bathroom and allowed frequent breaks to use the bathroom.  However, the examiner reported that this residual did not preclude him from obtaining and maintaining employment.  Concerning the Veteran's skin condition, the examiner reported that the treatment of rosacea and acne was well controlled.  The only restriction noted was secondary to potential side effect of treatment which was sun-exposure that would either require a position indoors or the need protection from the sun; neither of which would preclude the individual from obtaining or maintaining employment.  See VA Disability Benefits Questionnaire (DBQ) General Medical, dated September 30, 2014.

With regard to the Veteran's service-connected mood disorder, the examiner opined that, from a psychological perspective only, it was at least as likely as not that the Veteran could obtain and maintain gainful employment.  The Veteran had sufficient intelligence, attention, concentration, intelligence, ability to follow instructions, analytical and abstract thinking skills, and fine motor coordination.  The examiner noted that the Veteran stopped working at his last job in a warehouse because he was diagnosed with prostate cancer, which was now in remission.  The examiner also found it important that the Veteran stayed busy at home doing household repairs and chores.  The examiner also noted that he helped his wife in her embroidery business by setting up displays for the items at shows.  See VA DBQ Mental Disorders, dated September 16, 2014.

In July 2017, the Veteran submitted an additional lay statement in support of his claim describing how his service-connected disabilities prevent him from any substantially gainful employment.  He stated that he does not believe that he is able to work on a consistent basis as he has tremendous difficulty remembering things and struggles to concentrate on tasks due to severe short-term memory loss.  He also cannot handle multi-tasking or hard deadlines.  His service-connected prostate cancer continues to affect his life as well in that he has to use the restroom about six to ten times per day and so must ensure that he is near a bathroom at all times.  He worries that he will have an accident, but rarely does because he mostly stays home.  

Finally, in support of his claim for entitlement to a TDIU, the Veteran submitted an October 2017 Vocational Assessment prepared by K. Panella, a private Vocational Consultant.  She concluded that the Veteran's service-connected prostate cancer symptoms and medication side effects severely limit his ability to secure and follow substantially gainful employment.  His urinary frequency and urgency would significantly impact his ability to remain on task and competitive throughout the workday as he would need breaks from the workstation at least every 30 minutes.  As a result the Veteran would be unable to maintain focus and concentration for two hours at a time due to the disruption of needing to use the restroom.  She also noted that the Veteran's mood disorder caused difficulty being around people and that he was unable to meet the expectations of his employers and that this would lead to verbal confrontation.  The consultant indicated that the Veteran's need to work in isolation, with tremendous problems with short-term memory and concentration, would further add to his inability to obtain and sustain competitive employment.  

Under the circumstances of this particular case, the Board finds, that at the very least, the evidence is in approximate balance as to whether the collective impact of the Veteran's service-connected disabilities would render him unable to sustain substantial gainful employment.  VA examiners in 2010, 2011, and 2014 have, in general, opined that although the Veteran's service-connected disabilities have had an impact on his life and occupational functioning, they do not render him unemployable and that he was capable of sedentary employment.  

Also of record is evidence that lends support to an award of a TDIU.  While the May 2011 VA psychiatric examiner did find the Veteran capable of employment, he identified part-time work only.  Furthermore, the restrictions on the type of employment (low pressure type job with limited time and productivity constraints) that could be performed by the Veteran raise questions about whether any such job would amount to gainful employment.  Also of record is the October 2017 assessment of the Veteran's employability, by the private vocational consultant who expressly found that it was at least as likely as not that Veteran's service-connected conditions in combination precluded gainful employment.  She determined that the Veteran's physical health, anger, withdrawal, and difficulty concentrating provide limitations in terms of employability.  The Veteran's prostate condition necessitates very frequent bathroom visits and his mood disorder could cause discord when working others.  

Under the circumstances of this particular case, the Board finds, that it is at least as likely as not that the collective impact of the Veteran's service-connected disabilities would render him unable to sustain substantial gainful employment.  Floore v. Shinseki, 26 Vet.App. 376, 382 (2013).  His statements with respect to the combined effect of his service-connected disabilities, together with the medical evidence of record, support the conclusion that he is unemployable.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this capacity, the Board finds his assertions about the severity of his service-connected disabilities and their combined impact on his ability to function in a work setting to be credible.  The Board further finds that the service-connected disabilities have clearly placed significant barriers to the Veteran's obtaining and securing substantially gainful employment.  He is unable to return to his previous occupation as a warehouse foreman and there is no clear indication that he has any experience in or the potential for a sedentary job.  Beatty v. Brown, 6 Vet. App. 532, 538 (1994).  

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  In light of the above, to include the Veteran's educational background and the opinion of the May 2011 VA examiner, the Board resolves all benefit of the doubt in the Veteran's favor and finds that the evidence of record supports the grant of TDIU.  

In making this determination, the Board emphasizes that, in the present case, the TDIU award is based on the combined effects of the Veteran's service-connected disabilities, as opposed to any single disability alone.  In other words, the Veteran is not unemployable based on any single disability alone, but on the collective impact of all his service-connected disabilities.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  

ORDER

Entitlement to TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.

____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


